DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/IB2017/000112 filed January 27, 2017 and to provisional Application No. 62/287,652 filed January 27, 2016. 

Status of Claims
This Office Action is responsive to the amendment filed on October 27, 2021. As directed by the amendment: claims 1 and 8-10and has been amended. Thus, claims 1-17 are presently pending in this application.
Applicant amendments to claims 1 and 10 obviate the previous claim objections. Claims 1-6, 8-10, and 12-14 were previously rejected under 35 U.S.C. 103 as being unpatentable over Vann et al. (U.S. Patent No. 6,192,884) in view of Stenzler et al. (U.S. Pub. No. 2004/0060560). Claims 7 and 13-16 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Av-Gay et al. (U.S. Pub. No. 2015/0034084). Claim 11 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Tolmie et al. (U.S. Pub. No. 2013/0192595). Claim 17 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Buess (U.S. Pub. No. 2015/0272475). Applicant’s amendments necessitated the application of new grounds of rejection, shown below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vann et al. (U.S. Patent No. 6,192,884; hereinafter: “Vann”) in view of Stenzler et al. (U.S. Pub. No. 2004/0060560; hereinafter: “Stenzler”).
Regarding Claim 1, Vann discloses a system for supplemental oxygen delivery configured to administer at least one therapeutic gas to a patient (Abstract, 100, 200; 500; Fig. 6-7A, 9), comprising: a reservoir tube (102; Fig. 6-7A, 9), having a proximal (A, Fig. A annotated below) and a distal end (B, Fig. A annotated below), wherein the distal end is configured to be open to ambient such that gas moves through the distal end unimpeded (col 8, ln 24-49; Examiner notes: Vann discloses the reservoir as open ended at the distal end.); and; wherein the reservoir tube has a volume larger than the tidal volume of the patient breath (col 9, ln 32 to col 10, ln 32); a therapeutic gas inlet (C, Fig. A annotated below) at the proximal end of the reservoir (Fig. 6-7A, 9), wherein a delivery tube (D, Fig. A annotated below) is connected to the therapeutic gas inlet and a therapeutic gas source (101; Fig. 6-7A, 9; col 8, ln 24-49; col 9, ln 32 to col 10, ln 32); and a patient interface (112, “M”; Fig. 6-7A, 9; col 8, ln 63 to col 10, ln 32) fluidly connected to the proximal end of the reservoir via an inhalation check valve (104, “V1”; Fig. 6-7A, 9; col 8, ln 24-49; col 9, ln 32 to col 10, ln 32; Examiner notes: Vann discloses the valve opens to allow the patient to receive the supply of gas contained in the reservoir.), wherein the patient interface is configured to form a gas-tight seal between the patient and the system (col 9, ln 32 to col 10, ln 32), wherein the inhalation check valve is configured to be closed when the patient is exhaling 

    PNG
    media_image1.png
    654
    906
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 7 of Vann.

    PNG
    media_image2.png
    459
    773
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 9 of Vann.
Vann does not specifically disclose the system for supplemental oxygen delivery wherein the volume of the at least one therapeutic gas that is introduced into the at least one reservoir tube whilst the patient is exhaling, is greater than the patient's inhaled tidal volume and Vann does not explicitly disclose the at least one reservoir tube comprising the sampling port.
Stenzler teaches a device (10; Fig. 1) for effective delivery of a gas for inhalation (Abstract) comprising a reservoir (40; Fig. 1) has a volume larger than the tidal volume of the patient breath [¶¶ 0018, 0027; Examiner notes: Stenzler discloses the gas reservoir bag (40; Fig. 1) can have a capacity of 0.5 to 1 liter in total and that the volume of oxygen flowing into the mask assembly (10; Fig. 1) and the volume of oxygen in the gas reservoir bag (40; Fig. 1) can be greater than the minute ventilation of the patient.]; a patient interface (20; Fig. 1-3) configured to form a gas-tight seal between the patient and the system (¶¶ 0018-0019; Examiner notes: Stenzler discloses a V-shaped metal strip may also be placed at the bridge section to hold the shape of the nose and provide better sealing.), and wherein the volume of a therapeutic gas (¶ 0017) that is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system for supplemental oxygen delivery of Vann to include the volume of the at least one therapeutic gas that is introduced into the reservoir tube whilst the patient is exhaling, is greater than the patient's inhaled tidal volume, as taught by Stenzler for the purpose of ensuring that reservoir has been filled to a capacity to ensure there is adequate amount of therapeutic gas to be delivered (See Stenzler: ¶¶ 0004-0005, 0018-0019, 0026-0027).
The modified device of Vann does not explicitly disclose the system for supplemental oxygen delivery wherein the at least one reservoir tube comprises the sampling port.
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)  In this case, the modified device of Vann discloses “Oxygen and carbon dioxide samples were taken from inside mouthpiece M (see FIG. 9) via 1.5 mm diameter microtubing (see FIG. 9).” (See Vann: col 10, ln 9-11) and clearly indicates to one of ordinary skill in the art that the means for accessing the mouthpiece is gained through the sampling port (i.e. a hole or aperture) in the at least one reservoir at the proximal end (B Fig. B annotated above) for the purpose of locating the microtubing to in the mouthpiece to analysis the O2 and CO2 contents of inspiration and expiration as a function of time (col 10, ln 9-32).   
2 and CO2 contents of inspiration and expiration as a function of time (See Vann: col 10, ln 9-32).
Regarding claim 2, the modified device of Vann discloses the system for supplemental oxygen delivery further comprising a second check valve (See Vann: 106, “V2”; Fig. 6-7A, 9), wherein the second check valve is configured to be closed whilst the patient is inhaling, and open whilst the patient is exhaling, and the system is configured to allow the second check valve to vent the gas exhaled by the patient (See Vann: col 8, ln 24-49; col 9, ln 32 to col 10, ln 32).
Regarding claim 3, the modified device of Vann discloses the system for supplemental oxygen delivery wherein the reservoir tube is further configured to minimize the effort required by the patient to inhale (See Vann: Fig. 6-7A, 9; col 8, ln 24-49; col 9, ln 32 to col 10, ln 32). Examiner notes: Applicant has recited functional language, “further configured to minimize the effort required by the patient to inhale”, without providing any specific structure to effect said function.  
Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  In this case, the modified device of Vann clearly depicts the reservoir tube in a direct flow path to the patient (See Vann: Fig. 6-7A, 9) without any changes in direct. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the unimpeded, uninterrupted, non-deviating flow path out for the reservoir tube minimizes the effort required by the patient to inhale.
Regarding claim 4, the modified device of Vann discloses the system for supplemental oxygen delivery wherein a diameter of an exhaust port (at 106; Fig. 6-7A, 9) and the diameter of the reservoir tube is configured to minimize the effort required by the patient to exhale (See 
Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125). In this case, the modified device of Vann discloses the diameter of the exhaust port and the diameter of the reservoir tube (See Vann: Fig. 6-7A, 9). Firstly, the reservoir tube does not reside along the claimed exhalation flow path because the check valve (See Vann: col 8, ln 24-49; col 9, ln 32 to col 10, ln 32; Fig. 6-7A, 9).  Thus, the diameter of the reservoir tube cannot add to the effort required by the patient to exhale.  Secondly, the exhaust port accepts the exhalation from the patient in a direct flow path without any changes in direct or obscurations (See Vann: Fig. 6-7A, 9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the unimpeded, uninterrupted, non-deviating exhalation flow path determined by the diameter of the exhaust port minimizes the effort required by the patient to exhale. 
Regarding claim 5, the modified device of Vann discloses the system for supplemental oxygen delivery wherein the system is configured to monitor the flow of gas through the proximal end of the at least one reservoir tube (See Vann: col 9, ln 32 to col 10, ln 32). 
Regarding claim 6, the modified device of Vann discloses the system for supplemental oxygen delivery wherein the system is configured to monitor at least one parameter of the flow of gas through the proximal end of the at least one reservoir tube, wherein the at least one parameter comprises flow and concentration [See Vann: col 8, ln 24-49; col 9, ln 32 to col 10, ln 32; Examiner notes: the modified device Vann discloses sensing flow through the proximal end by a mouthpiece pressure transducer (108; Fig. 6-7A, 9) that senses inspiration and the microtubing 2 and CO2 contents of inspiration and expiration as a function of time (See Vann: col 10, ln 9-32; Fig. 9).]. 
Regarding claim 8, the modified device of Vann discloses the system for supplemental oxygen delivery wherein the of the at least one reservoir tube (B, Fig. B annotated above). 
Regarding claim 9, the modified device of Vann discloses the system for supplemental oxygen delivery wherein the sampling port is configured to: monitor the gas delivered to the patient [See Vann: col 8, ln 24-49; col 9, ln 32 to col 10, ln 32; Examiner notes: the modified device Vann discloses sensing flow through the proximal end by a mouthpiece pressure transducer (See Vann: 108; Fig. 6-7A, 9) that senses inspiration and the microtubing that collects inspiration and expiration to analysis the O2 and CO2 contents of inspiration and expiration as a function of time (See Vann: col 10, ln 9-32; Fig. 9).
Regarding claim 10, the modified device of Vann discloses the system for supplemental oxygen delivery wherein the gas is characterized by flow and concentration. [See Vann: col 8, ln 24-49; col 9, ln 32 to col 10, ln 32; Examiner notes: the modified device Vann discloses sensing flow through the proximal end by a mouthpiece pressure transducer (108; Fig. 6-7A, 9) that senses inspiration and the microtubing that collects inspiration and expiration to analysis the O2 and CO2 contents of inspiration and expiration as a function of time (See Vann: col 10, ln 9-32; Fig. 9).].
Regarding claim 12, the modified device of Vann discloses the system for supplemental oxygen delivery wherein the system is further configured to alter the flow rate of the therapeutic gas (See Vann: col 8, ln 24-49; col 9, ln 32 to col 10, ln 32; Examiner notes: the modified device Vann discloses the flow rate can be sensed and adjustable, at least to zero (See Vann: col 8, ln 38-49).
Regarding claim 13, the modified device of Vann discloses the system for supplemental oxygen delivery, shown above
The modified device of Vann does not specifically disclose the system for supplemental oxygen delivery wherein the therapeutic gas comprises nitric oxide, helium, carbon dioxide, hypoxic gas, a diagnostic gas, or any combination thereof. 
Stenzler teaches a therapeutic gas comprises nitric oxide (¶ 0017) for the purpose of providing the desired therapy (¶ 0017).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Vann to include the therapeutic gas being nitric oxide as taught by Stenzler for the purpose of providing the desired therapy (See Stenzler: ¶ 0017).
Regarding claim 14, the modified device of McKinnon discloses the system for gas delivery wherein the therapeutic gas is nitric oxide (See Stenzler: ¶ 0017).

Claims 7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vann in view of Stenzler as applied to claim 1 above, and further in view of Av-Gay et al. (U.S. Pub. No. 2015/0034084; hereinafter: “Av-Gay”).
Regarding Claim 7, the modified device of Vann discloses the system for supplemental oxygen delivery, shown above. 
The modified device of Vann does not specifically disclose the system for supplemental oxygen delivery wherein the reservoir tube further comprises a flow meter at the distal end.
Av-Gay teaches the flow of gas verified and calibrated with a mass flow meter (¶ 0349) for the purpose of ascertaining the flow rate at the distal port and ensuring the desired flow rate (¶ 0349).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Vann to include the flow 

Regarding claims 13-14, the modified device of Vann discloses the system for supplemental oxygen delivery, shown above.  
The modified device of Vann does not specifically disclose the system for supplemental oxygen delivery wherein the therapeutic gas comprises nitric oxide.
Av-Gay teaches a device for treating respiratory disorders using nitric oxide (Abstract; ¶¶ 0012-0013, 0023-0024) for the purpose of treating a human subject suffering from, or prone to suffer from, a disease or disorder that is manifested in the respiratory tract, or from a disease or disorder that can be treated via the respiratory tract (Abstract; ¶¶ 0012-0013, 0023-0024).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Vann to include the therapeutic gas being nitric oxide as taught by Av-Gay for the purpose of treating a human subject suffering from, or prone to suffer from, a disease or disorder that is manifested in the respiratory tract, or from a disease or disorder that can be treated via the respiratory tract (See Av-Gay: Abstract; ¶¶ 0012-0013, 0023-0024).
Regarding claim 15, the modified device of Vann discloses the system for supplemental oxygen delivery wherein the concentration of nitric oxide is 160 ppm in a mixture of oxygen and nitrogen (See Av-Gay: Abstract; ¶¶ 0011, 0014, 0347, 0352, 0364). 
Regarding claim 16, the modified device of Vann discloses the system for supplemental oxygen delivery wherein the nitric oxide is at a concentration of 400 ppm to 0.5 ppm (See Av-Gay: ¶¶ 0338-0339). Examiner notes: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05) In this case, Av-gay discloses the . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vann in view of Stenzler as applied to claim 1 above, and further in view of Tolmie et al. (U.S. Pub. No. 2013/0192595; hereinafter: “Tolmie”).
Regarding claim 11, the modified device of Vann discloses the system for supplemental oxygen delivery, shown above
The modified device of Vann does not specifically disclose the system for supplemental oxygen delivery wherein the system is further configured to issue an alert if a monitored value of any one of the concentration the at least one therapeutic gas, flow rate, or any combination thereof, deviates from a threshold value.
Tolmie teaches an apparatus for monitoring nitric oxide delivery configured to issue an alert if a monitored value of any one of the concentration the at least one therapeutic gas, flow rate, or any combination thereof, deviates from a threshold value (Abstract; ¶¶ 0013, 0017, 0020 0062-0069; Fig. 3-5) for the purpose of preventing an incorrect treatment and adjusting the flow of breathing gas delivered to the patient and the desired target NO concentration in response to the alert (¶ 0020; 0062-0069; Fig. 3-5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Vann to include the system configured to issue the alert if the monitored value of any one of the concentration the at least one therapeutic gas, flow rate, or any combination thereof, deviates from the threshold value as taught by Tolmie for the purpose of preventing an incorrect treatment and adjusting the flow of breathing gas delivered to the patient and the desired target NO concentration in response to the alert (See Tolmie: ¶¶ 0020; 0062-0069; Fig. 3-5).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vann in view of Stenzler  as applied to claim 1 above, and further in view of Buess (U.S. Pub. No. 2015/0272475).
Regarding claim 17, the modified device of Vann discloses the system for supplemental oxygen delivery, shown above
The modified device of Vann does not specifically disclose the system for supplemental oxygen delivery wherein the therapeutic gas is a tracer gas. 
Buess teaches a device comprising a therapeutic gas comprises a tracer gas (“nitrogen/N2”; ¶¶ 0003, 0012-0014, 0048) for the purpose of performing a multiple breath washout process (¶ 0003, 0012-0014, 0048).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Vann to include the therapeutic gas being the tracer gas as taught by Buess for the purpose of performing a multiple breath washout process (See Buess: ¶¶ 0003, 0012-0014, 0048).

Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive.
Applicant’s assertion regarding the new limitations with respect to “wherein the at least one reservoir tube further comprises a sampling port”, as recited in independent claim 1 and “wherein the sampling port is at the proximal end of the at least one reservoir tube.” as recited in dependent claim 8 are not taught by the 35 U.S.C. 103 rejection over Vann in view of Stenzler because Vann clearly teaches that the gas samples were taken from the mouthpiece and not the reservoir and because Vann clearly teaches that oxygen and carbon dioxide gas were sampled. In other words, Vann is not only teaching that the sampling port is downstream of the inhalation valve but that it is exhaled gas that is being tested - both of which are in contradiction with the sampling port as claimed., Pg. 5-6 Examiner respectfully disagrees. Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, neither claim 1 nor claim 8 recite where gas samples are taken.  Instead, together claims 1 and 8 recite the at least one reservoir tube comprises the sampling port and that the sampling port is located at the proximal end of the at least one reservoir tube. Further, claim 9, which is dependent from claim 1 and is concern with the function of the sampling port states “wherein the sampling port is configured to: monitor the gas delivered to the patient and/or characterize the gas delivered to the patient.”, ln 1-2.  None of these limitations state or imply that the gas samples are taken from the reservoir as Applicant asserts.  Still further, Vann discloses that gas samples are taken from the mouthpiece not that the sampling port is in the mouthpiece. The sampling port being a hole or aperture to allow access for the microtubing, would, by its nature have to be located outside the mouthpiece (i.e. not in the mouthpiece) because the mouthpiece is in the mouth of the user while in use and the sampling port with the microtubing therein would interfere and be a source of discomfort to the user. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, that sampling port Vann is located in the at least one reservoir at the proximal end for the benefit of locating the microtubing in the mouthpiece to analysis the O2 and CO2 contents of inspiration and expiration as a function of time (See Vann: col 10, ln 9-32; See Above) and preventing discomfort to the user that would result in the microtubing extending through the mouthpiece. 
Secondly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sampling port is downstream of the inhalation valve and that exhaled gas is not tested) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, together claims 1 and 8 recite the at least one reservoir tube comprises the 2 and CO2 contents as a function of time and display it graphically in strip chart form (See Vann: col 10, ln 9-32; Fig. 9). Thus, O2 and CO2 contents of both inspiration and expiration are analyzed as a function of time and displayed graphically. 
Applicant’s asserted proposed modifications (not made by Examiner), Pg. 6 have been considered but are moot because the asserter proposed modifications and arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected) nor to the rejection in the instant office action.  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 103 rejection over Vann in view of Stenzler, shown above. 
Applicant’s asserts the formation of nitrogen dioxide because the use of nitric oxide as the therapeutic gas will react with oxygen to form nitrogen dioxide and is toxic to humans as being the reason the instant invent samples the gas prior to inhalation by the patient to ensure that the therapeutic gas that is inhaled has little to no toxic by-products (e.g., NO2) in it, Pg. 7. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., monitoring inhalation gases for toxic levels of nitrogen dioxide) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, claim 9, which is dependent from claim 1, being the most germane claim is concern with the function of the sampling port, states “wherein the sampling port is configured to: monitor the gas delivered to the patient and/or characterize the gas delivered to the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785